Title: To John Adams from Benjamin Rush, 6 August 1811
From: Rush, Benjamin
To: Adams, John



My dear old friend,
Philada Augt 6. 1811

You may tell your friend Mr Cranch that I included my Correspondent among the men who were so prominent in madness as to undertake the Cure of the madness of mankind by Appeals to their Reason. I have been a fellow labourer with you in this irrational business. But we will console ourselves with the comfortable reflection that we have aimed well. Were we to live our lives over again, and engage in the same benevolent enterprise, our means should be not reasoning, but bleeding, purging—low diet, and the tranquillizing Chair.
I did not hear your celebrated Speech on the 2nd of July in opposition to Mr Dickinson’s but I heard it spoken of in the highest terms by the Whigs of the Congress that concurred in the Vote of Independance.
Your account of the State of parties in New York and Pennsylvania at that memorable period I believe is strictly just; and your remark referred to in one of your early letters to me has been verified in a thousand instances in our Country. You have forgotten part of it. It was “the Whigs have done too much, suffered too much, & succeeded too well ever to be forgiven”.
It is scarcely safe to mention Dr Franklins name with respect in some Companies in our city. An Old Quaker tory in walking by the his Statue which stands over our library door  a few years ago, gave the true reason for the hostility to his name which I have mentioned, in the following words. “But for that fellow we never should have had independance.”
Do you think my lancet, & mercury the would have filled Fenno’s & Porcupine’s papers would with volumes of Scandal against me, if I had not subscribed the instrument which seperated our Country from  Great Britain?
I continue to feel the malice of the people you have alluded to. Not more than a dozen families among  them have ever been my patients at one time since the peace. During the war, they many of them permitted me to feel their pulses, but it was only to secure my influence with the Whigs to save them from banishment & the worse evils that impended them. The Services I rendered them by that influence, is I believe another cause of their hostility to me. Thank God I am in a Condition not to feel  any injury from their hatred to unforgiving & ungrateful Conduct to me. By I live peaceably with all of them, and in the most friendly intercourse with some of them who with all their prejudices against the Revolution are among the worthiest Citizens of Philadelphia.
Dr Franklin’s son in law Richd Bache died a few days ago, and has lived left an estate of 530,000 dollars to his children 400,000 of which were left to him by the Doctor. The rest were added from the interest of the principal. This immense estate has accumulated chiefly from lots and houses owned by the Doctor before the American War. At the time of his death Mr Hill one of his executors said his whole estate amounted only to £50,000 Pennsyla Currency. Adieu! ever yours
Benjn: Rush